Title: To Thomas Jefferson from Madame de Corny, 9 July 1787
From: Ethis de Corny, Ann Mangeot (Mme Ethis de Corny)
To: Jefferson, Thomas



a down place le 9 juillet 1787.

Je suis dautant plus flattée de votre Souvenir, monsieur, que j’ay euë vraiment a me plaindre de vous, ayant decouvert, par hasard, que vous aviez differer votre depart pour les provinces meridionales sans avoir ete assez bon pour men avertir mais le present doit effacer le passe. Je suis fort aise davoir la certitude de vous trouver a paris. Je ne scais rien de ma marche, jusqu’a  present elle a ete bien contrariee. Je part ce Soir pour bath, dela j’irai a bristol, oxford, bleinheim, stow. Ma sante a bien souffert, je nay passe que huit jours a Londres. Ma fatigue etoit extrême jay recherché du repos a la campagne mais la fievre et un rhume des plus considerables mont rendu incapable de toute chose. Jespere que le voyage projette me sera utille, sans quoi je serois authorisee a dire que langleterre a un climat bien nuisible a mon temperament.
Je nay point fait usage de votre lettre pour Mde. Adam. Jen ai fait de même pour les autres dont jetois chargée, mais si javois Scu que votre enfant etoit chez elle je naurois pas differe dun moment a laller voir. Je regrette que vous mayez privé dun moyen de vous être utille. Je suis dans une telle ignorance sur toute les beautees de langleterre que vous devez trouver bien simple mon desir de retourner a paris mais jay encor si present les agonies du passage de la mer que je ne me trouve pas encor assez forte pour me comdamner de nouveau a ce vrai suplice.
Jay l’honneur monsieur de vous renouveller les assurances de mon attachement.
